(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, la demandada en tercería y aquí apelante solicitó, en 18 de agosto de 1936, la desestimación del presente recurso de apelación por el alegado motivo de haber transcurrido más de 30 días desde la aprobación del pliego de excepciones y exposición del caso sin que fuera elevado a esta Corte Suprema;
*980Por cuanto, en otra moción, radicada en' 28 de septiembre de 1936 se pide también la desestimación del recurso por frívolo;
Por CUANTO, ambas mociones fueron oídas conjuntamente en au-diencia del día 2 de noviembre de 1936;
Pon Cuanto, la Transcripción de Autos y Pliego de Excepciones quedó radicada en la secretaría' de esta corte' el día 20 de agosto de 1936;
POR ouanto, las razones aducidas por la parte promovente no nos convencen de que el recurso sea enteramente frívolo;
Por tanto, visto el artículo 58 del Reglamento de este tribunal y el escrito de oposición del demandante apelante a la desestimación del recurso, se declaran sin lugar ambas mociones.